769 N.W.2d 715 (2009)
Jack HARKNESS, Plaintiff-Appellant,
v.
GRIMM & KORNAK, Traci M. Kornak, and Steven L. Grimm, Defendants-Appellees.
Docket No. 138706. COA No. 288504.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the March 24, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., (not participating). Justice HATHAWAY recuses herself and will not be participating in this case because she has a close personal friendship with a defendant. See MCR 2.003(B).